Exhibit 10.9
 
SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS SECOND AMENDMENT (“Amendment”) is dated November __, 2009, and is entered
into between Charter Communications, Inc., a Delaware corporation (the
“Company”) and Marwan Fawaz (“Executive”).  Capitalized terms used but not
defined herein have the meanings ascribed to such terms in the Agreement
(defined below).
 
WHEREAS, Executive and the Company entered into an amended and restated
employment agreement dated as of August 1, 2007 (the “Agreement”), pursuant to
which Executive continued to serve as Executive Vice President and Chief
Technical Officer of the Company.
 
WHEREAS, the Company and Executive desire to amend the Agreement as provided in
this Amendment and agree that all other terms and conditions of the Agreement
shall otherwise remain in place, except as expressly amended herein.
 
NOW THEREFORE, for and in consideration of the premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties to this Amendment hereby agree as follows:
 
I. Amendments to Agreement.  The parties hereby agree to amend the Agreement as
follows:
 
A. Section 1(f) of the Agreement shall be deleted in its entirety and replaced
with the following:
 
““Change in Control” shall mean the occurrence of any of the following events:
 
(i)            an acquisition of any voting securities of the Company by any
“Person” or “Group” (as those terms are used for purposes of Section 13(d) or
14(d) of the Exchange Act of 1934, amended (the “Exchange Act”)), immediately
after which such Person has “Beneficial Ownership” (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of thirty-five percent (35%) or more
of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that voting securities which are acquired in a
“Non-Control Transaction” (as hereinafter defined) assuming that the acquisition
of voting securities for this purpose qualifies as Merger (as hereinafter
defined) shall not constitute a Change in Control; and provided further that an
acquisition of Beneficial Ownership of less than fifty percent (50%) of the
Company’s then outstanding voting securities by any Equity Backstop Party (as
defined in the Joint Plan) or the Allen Entities (as defined in the Joint Plan)
shall not be considered to be a Change in Control under this clause (i);
 
(ii)           the individuals who, as of immediately after the effective date
of the Company’s Chapter 11 plan of reorganization (the “Emergence Date”), are
members
 

--------------------------------------------------------------------------------

2
 
of the Board (the “Incumbent Board”), cease for any reason to constitute a
majority of the Board; provided, however, that if the election, or nomination
for election by the Company’s common stockholders, of any new director
(excluding any director whose nomination or election to the Board is the result
of any actual or threatened proxy contest or settlement thereof) was approved by
a vote of at least two-thirds of the Incumbent Board, such new director shall,
for purposes of this Agreement, be considered as a member of the Incumbent
Board;
 
(iii)           the consummation of a merger, consolidation or reorganization
with or into the Company or in which securities of the Company are issued (a
“Merger”), unless such Merger is a Non-Control Transaction. A “Non-Control
Transaction” shall mean a Merger where: (1) the stockholders of the Company,
immediately before such Merger own directly or indirectly immediately following
such Merger more than fifty percent (50%) of the combined voting power of the
outstanding voting securities of the entity resulting from such Merger or its
controlling parent entity (the “Surviving Entity”), (2) the individuals who were
members of the Incumbent Board immediately prior to the execution of the
agreement providing for such Merger constitute at least a majority of the
members of the board of directors (or similar governing body) of the Surviving
Entity, and (3) no Person other (X) than the Company, its subsidiaries or
affiliates or any of their respective employee benefit plans (or any trust
forming a part thereof) that, immediately prior to such Merger was maintained by
the Company or any subsidiary or affiliate of the Company, or (Y) any Person
who, immediately prior to such Merger had Beneficial Ownership of thirty-five
percent (35%) or more of the then outstanding voting securities of the Company,
has Beneficial Ownership of thirty-five percent (35%) or more of the combined
voting power of the outstanding voting securities or common stock of the
Surviving Entity; provided that this clause (Y) shall not trigger a Change in
Control solely because, after such Merger, any Equity Backstop Party or any
Allen Entity has Beneficial Ownership of more than thirty-five percent (35%) but
less than fifty percent (50%) of the combined voting power of the outstanding
voting securities or common stock of the Surviving Entity;
 
(iv)           complete liquidation or dissolution of the Company (other than
where assets of the Company are transferred to or remain with subsidiaries of
the Company); or
 
(v)           the sale or other disposition of all or substantially all of the
assets of the Company and its direct and indirect subsidiaries on a consolidated
basis, directly or indirectly, to any Person (other than a transfer to a
subsidiary or affiliate of the Company unless, such sale or disposition
constitutes a Non-Control Transaction with the disposition of assets being
regarded as a Merger for this purpose or the distribution to the Company’s
stockholders of the stock of a subsidiary or affiliate of the Company or any
other assets).
 
Notwithstanding the foregoing a Change in Control shall not occur solely based
on a filing of a Chapter 11 reorganization proceeding of the Company or the
implementation of the Joint Plan.”
 

--------------------------------------------------------------------------------

3


 
B. Section 1(h) of the Agreement shall be amended by adding the following to the
end thereof:
“or any successor to the functions thereof.”


C. Section 1(j) of the Agreement shall be deleted in its entirety and replaced
with the following:
 
““Company Stock” shall mean the common stock of the Company issued in connection
with the Company’s emergence from its Chapter 11 reorganization proceeding in
process on April [  ], 2009 and any stock received in exchange therefor.”


D. The definition of “Plan” in Section 1(s) of the Agreement shall be deleted in
its entirety and replaced with the following:
 
““Plan” shall mean the 2009 Stock Incentive Plan as amended by the Company from
time to time.”


E. Section 1 of the Agreement shall be amended by adding Section 1(v) reflecting
the following:
 
“”Joint Plan” means the joint plan of reorganization of the Company, Charter
Investment, Inc. and the Company’s direct and indirect subsidiaries filed
pursuant to chapter 11 of title 11 of the United States Code, 11 U.S.C.
§§ 101–1532s, on March 27, 2009.”
 
F. Section 7 of the Agreement shall be deleted in its entirety and replaced with
the following:
 
“Stock Options. The Committee may, in its discretion, grant to Executive options
to purchase shares of Company Stock (all of such options, collectively, the
“Options”) pursuant to the terms of the Plan, any successor plan and an
associated Stock Option Agreement.”
 
G. Section 8 of the Agreement shall be deleted in its entirety and replaced with
the following:
 
“Restricted Shares. The Committee may, in its discretion, grant to Executive
restricted shares of Company Stock (collectively, the “Restricted Shares”),
which shall be subject to restrictions on their sale as set forth in the Plan
and an associated Restricted Shares Grant Letter.”
 
H. Section 9 of the Agreement shall be deleted in its entirety and replaced with
the following:
 
“Performance Share Units.  The Committee may, in its discretion, grant to
Executive restricted stock units subject to performance vesting conditions
 

--------------------------------------------------------------------------------

4
 
(collectively, the “Performance Units”), which shall be subject to  restrictions
on their sale as set forth in the Plan and an associated Performance Unit Grant
Letter.”


 
I. Section 14(iv) of the Agreement shall be amended by adding to the end of  the
section the following:
 
“Notwithstanding the foregoing Good Reason shall not occur solely based on a
filing of a Chapter 11 reorganization proceeding of the Company or the
implementation of the Joint Plan.  For the avoidance of doubt, contingent on the
Restructuring Value Plan becoming effective as set forth in the Joint Plan, no
long-term incentive award shall be granted to Executive in respect of 2009.”
 
II. Acknowledgments.
 
A. Notwithstanding any provision of the Agreement or the Amendment to the
contrary, Executive acknowledges that he does not have any right to terminate
his employment pursuant to the Employment Agreement for Good Reason or on
account of any claim that the Company breached the Agreement, including any
right to collect severance in connection therewith, arising out of or in
connection with any fact, event, occurrence, omission or other matter or thing
occurring prior to the date of this Amendment, including, without limitation,
any fact, event, occurrence, omission or other matter or thing relating to the
implementation of the Joint Plan or its completion.
 
B. Executive acknowledges that he has reviewed the provisions of this Amendment
and considered the effect of these provisions on the Agreement, has had adequate
opportunity to consult with counsel with respect to these provisions and fully
and freely consents to the terms of this Amendment.
 
III. Miscellaneous.
 
A. This Amendment may be executed in counterparts, each of which shall be deemed
to be an original and all of which together shall constitute one and the same
instrument.
 
B. Except as provided herein, the provisions of the Agreement are and shall
remain in full force and effect.
 
C. This Amendment shall become effective as of the Emergence Date.
 
[Remainder of Page Intentionally Left Blank]
 
[Signature Page to Follow]
 

--------------------------------------------------------------------------------

5
 
 
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer of the Company, and Executive has executed this
Amendment, each as of the day and year first above written.
 
EXECUTIVE
 


________________________________
Name: Marwan Fawaz
 


 
CHARTER COMMUNICATIONS, INC.




________________________________
By: Neil Smit
Title: President & Chief Executive Officer



